United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-562
Issued: March 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 14, 2014 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ (OWCP) decisions dated July 16, September 16 and 17, 2013.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability from January 26
to March 8, 2013 causally related to her accepted January 14, 2011 employment injury;
(2) whether appellant has sustained any permanent impairment to a scheduled member of her
body causally related to her accepted left wrist, left thumb, left hand, and left shoulder
conditions, thereby entitling her to a schedule award under 5 U.S.C. § 8107; and (3) whether
OWCP properly refused to reopen appellant’s case for reconsideration of her claim under 5
U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 40-year-old rural carrier, fell and fractured her left wrist on January 14,
2011, while delivering mail. She filed a claim for benefits on January 15, 2011, which OWCP
accepted for left wrist sprain, left thumb sprain, left hand sprain and left shoulder sprain.
Appellant underwent two surgeries on her left wrist: a left wrist arthroscopy and
debridement and repair of scapholunate ligament tear with anterior carpal ligament capsulodesis
and intercarpal pinning on July 19, 2011; and removal of left wrist hardware on
October 18, 2011. The procedures were performed by Dr. Robert C. Chadderdon, a specialist in
orthopedic surgery and sports medicine.
OWCP granted appellant a schedule award for a 10 percent permanent impairment of the
left arm stemming from her accepted left wrist, left hand, and left shoulder conditions.2
In a January 31, 2013 report, Dr. Dana P. Piasecki, a specialist in orthopedic surgery,
stated that appellant was experiencing left elbow and left shoulder pain. He advised that she was
being treated by Dr. Chadderdon for a left wrist condition stemming from her January 14, 2011
work incident and that in the course of that treatment she related that she was also having pain in
her left shoulder which had persisted since the January 2011 work injury. Dr. Chadderdon
referred appellant to Dr. Piasecki for evaluation of her left shoulder symptoms. He asserted that
her chief complaint involving the left shoulder was pain at the anterolateral and upper lateral
aspect of her arm, which she experienced with overhead activities and at night. Appellant denied
any dramatic weakness, mechanical symptoms or instability complaints in the left shoulder.
On examination of her left upper extremity Dr. Piasecki noted no acute signs of trauma,
full range of motion, and mild biceps pain with no pain over the acromioclavicular (AC) joint.
He stated that appellant underwent radiographic imaging of the left shoulder and left elbow,
which showed no acute fracture, dislocation or joint space narrowing. Dr. Piasecki opined that
her left shoulder complaints following the January 2011 work injury appeared predominantly
related to a rotator cuff contusion and possibly an associated AC joint sprain. He prescribed
physical therapy and anti-inflammatory medication and recommended work restrictions due to
appellant’s left shoulder symptoms. In a Form CA-17 dated February 6, 2013, Dr. Piasecki
outlined work restrictions stemming from her left shoulder condition.
On February 14, 2013 appellant filed a Form CA-2a claim for benefits, alleging that she
sustained a recurrence of disability on January 9, 2013 which was causally related to her
accepted January 14, 2011 employment injury. She stated on the form that her treating physician
had given her permanent work restrictions for a permanent impairment of her left wrist and
placed her on light duty; she stated that she subsequently began to experience left shoulder pain
and advised her treating physician of this development on January 9, 2013. Appellant also stated
that she returned to work on January 10, 2013.

2

The instant record contains no documentation of this schedule award decision. The fact and the amount of this
award, however, have not been challenged by appellant on appeal.

2

In a March 7, 2013 report, Dr. Chadderdon stated that he was seeing appellant for a
follow-up examination of her left wrist. He noted her objections to vocational rehabilitation and
advised that she was now receiving treatment for her left shoulder condition as well, for which
she had received work restrictions. Dr. Chadderdon reported no overall change in appellant’s
left wrist pain, which was aggravated with heavy use. He advised, however, that she had not
really been using the wrist on a heavy basis since her shoulder became problematic.
Dr. Chadderdon stated that the range of motion in her left wrist was extension of 50 degrees and
flexion of 38 degrees, with full pronation and supination. He opined that there was no change in
appellant’s permanent impairment rating and advised that she should maintain the permanent
restrictions in the light-duty category.
Appellant submitted Forms CA-7 requesting compensation for wage loss from
January 26 to March 8, 2013 and Forms CA-7a time analysis showing that she missed work on
those dates.
By letters dated March 8 and 15, 2013, OWCP advised appellant to provide additional
medical and factual evidence in support of her claim for a recurrence of disability as of
January 26, 2013. It advised her that, in order to be entitled to additional medical treatment and
compensation for wage loss as a result of recurrent disability, she was required to provide factual
and medical evidence to substantiate that her disability had occurred or increased due to an
accepted condition. OWCP informed appellant that, if the evidence established that her
disability was due to a new work-related injury or illness, she might need to file a new claim.
OWCP instructed appellant to provide a comprehensive medical report, which included
objective findings relative to the left shoulder, the diagnosis or diagnoses of the left shoulder
condition(s), results of any diagnostics tests and the physician’s well-rationalized opinion as to
how her present left shoulder condition was causally related to the January 14, 2011 employment
injury.
In a March 21, 2013 report, Dr. Piasecki advised that he had been treating appellant since
January 31, 2013 for left shoulder symptoms stemming from the January 31, 2013 employment
injury. He essentially reiterated his previous findings and conclusions and advised that after he
imposed work restrictions and kept her off work, he had released her to return to work without
restrictions on March 18, 2013. Dr. Piasecki stated that appellant had a two percent impairment
rating pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment3 (A.M.A., Guides).
In an April 16, 2013 report, Dr. Chadderdon reviewed appellant’s history of injury. He
stated that she experienced pain in her left wrist after falling on it during the January 14, 2011
work injury. Appellant then experienced radiating pain to the shoulder and underwent left wrist
surgery on July 19, 2011. Following surgery she underwent extensive therapy and was in regular
therapy until early 2012. Dr. Chadderdon stated that appellant continued to have persistent pain
and restrictions in terms of function and range of motion. He stated that when he saw her again
on January 9 and March 7, 2013 he recommended that she undergo vocational rehabilitation,
3

The Board notes that Dr. Piasecki only referenced the “A.M.A., Guide” and did not indicate what edition or
what section of the A.M.A., Guides he used in rendering his impairment rating.

3

which she stated that it was not possible according to her place of work. Dr. Chadderdon
recommended permanent restrictions in the light-duty category. He stated that, at the time of his
last office visit with her on March 7, 2013, appellant had left shoulder pain.
Dr. Chadderdon advised that appellant had limited range of motion of the wrist with
extension to only 50 degrees, flexion only to 38 degrees, with pain at the extremes of range of
motion. The most recent left wrist x-ray was taken on November 2, 2012, which showed no
significant gapping of the scapholunate interval, with narrowing at the capitolunate joint and
cystic changes in multiple locations including the proximal pole of the scaphoid.
Dr. Chadderdon asserted that the current diagnosis was traumatic arthropathy of the wrist
and hand and pain in the left wrist. It was his opinion that appellant’s January 2011 work injury
was an appropriate mechanism for the diagnosed injury and subsequent surgery that was
necessary to treat her condition. Dr. Chadderdon stated that attention was predominately focused
on her problems with her left wrist during the period January 2011 to January 2013 and that this
was the reason she did not complain significantly of left shoulder pain during this period. He
stated that he documented on January 9, 2013 that she had experienced a recurrence of left
shoulder pain for about a week or two.
In a report dated March 14, 2013, received by OWCP on May 21, 2013, Dr. Piasecki
stated that he saw appellant for follow up of her left shoulder and left elbow pain stemming from
the January 2011 work injury. He advised that her symptoms were consistent with a cuff
contusion and an associated AC joint sprain for which he recommended physical therapy and
anti-inflammatories as well as some light-duty restrictions. Dr. Piasecki advised that appellant
currently had some mild persistent complaints, though things had improved and she did not feel
limited; he related that appellant was eager to try to return to work without any restrictions. He
stated that she was effectively at maximum medical improvement and that he would favor
releasing her at that time without restriction. Dr. Piasecki found that appellant had a two percent
final impairment rating under the A.M.A., Guides.
Dr. Piasecki did not indicate whether he rendered these ratings pursuant to the A.M.A.,
Guides (sixth edition).
In a Form CA-20a dated April 4, 2013, Dr. Chadderdon stated that appellant had been
injured in a fall on January 14, 2011, that she was experiencing left shoulder pain and that her
left shoulder symptoms were consistent with cuff contusion and AC joint sprain. He indicated
that due to her condition she was partially disabled from January 31 to May 8, 2013; and he
checked a box indicating that the diagnosed condition was caused or aggravated by an
employment activity.
On April 15, 2013 appellant filed a Form CA-7 claim for an additional schedule award
based on a partial loss of her left upper extremity.
By letter dated May 6, 2013, OWCP informed Dr. Piasecki that it required additional
medical evidence in order to determine whether appellant was entitled to an additional schedule
award. It advised him that, while he had provided a two percent impairment rating under “the
A.M.A., Guide,” he was required to provide medical opinion as to how he arrived at his

4

impairment rating and to state exactly which A.M.A., Guides he used to calculate his rating.
OWCP further advised that appellant’s claim was accepted for a left shoulder sprain, left thumb
sprain, and left wrist sprain, which generally should have resolved in a matter of weeks and that
schedule awards are provided for conditions that result in a permanent impairment. It noted that
she was previously awarded a 10 percent permanent impairment of the left arm as a result of the
January 14, 2011 work injury.
OWCP specifically asked Dr. Piasecki to submit a medical report and impairment rating
rendered pursuant to the A.M.A., Guides (sixth edition). It requested that appellant submit the
additional evidence within 30 days. Appellant did not submit any additional medical evidence.
By decision dated May 13, 2013, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish that she sustained a recurrence of her January 14,
2011 work injury from January 26 to March 8, 2013. It noted that she had alleged that she
sustained additional medical conditions such as traumatic arthropathy of the wrist and hand and
cuff contusion of your left shoulder; it stated that these conditions were not relevant to the
current issue at hand because she was requesting to expand her claim.
By letter dated June 6, 2013, appellant requested reconsideration of the May 13, 2013
decision. She argued that her diagnosed conditions had worsened since the date she was injured
and treated at the emergency room and OWCP accepted these conditions on January 14, 2011.
Appellant asserted that she had since been diagnosed with traumatic arthropathy of the left wrist
and left hand and left rotator cuff contusion of the left shoulder.
By decision dated July 16, 2013, OWCP found that appellant had no ratable impairment
causally related to her accepted left wrist, left hand and left shoulder conditions and therefore
was not entitled to an additional schedule award.
By decision dated July 18, 2013, OWCP denied modification of the May 13, 2013
decision.
On August 14, 2013 appellant requested reconsideration of the July 18, 2013 decision.
In an August 1, 2013 report, received by OWCP on August 15, 2013, Dr. Chadderdon
stated that appellant’s left wrist had recently worsened after several months of having only mild,
occasional symptoms. Appellant related that the pain did not significantly limit her ability to
work, particularly given her permanent work restrictions. Dr. Chadderdon noted that she had
previously been rated and released in regard to a workers’ compensation claim. He indicated
that the range of motion was substantially similar to previous measurements: extension of about
50 degrees, flexion 42 degrees and full pronation and supination. Dr. Chadderdon stated that he
had appellant undergo x-ray tests of the left wrist, which showed no evidence of a new acute
fracture or dislocation. He advised that there was evidence of developing scapholunate advanced
collapse superior labrum a and posterior wrist with worsening spurring of the radial styloid and
spurring of the more radial margin of the scaphoid and slight tapering of the proximal pole of the
scaphoid and continued evidence of deformity on lateral view.

5

Dr. Chadderdon opined that appellant continued to show radiographic signs of slow, but
definitive progression of disease in her left wrist. He advised that she needed no additional
surgery at that time but that he would consider such intervention in the future.
By decision dated September 16, 2013, OWCP denied modification of the May 13, 2012
OWCP decision.
On August 14, 2013 appellant requested reconsideration of the July 16, 2013 OWCP
decision denying a schedule award and reconsideration of the July 18, 2013 OWCP decision.
The only additional medical evidence she submitted was Dr. Chadderdon’s August 1, 2013
report, which did not contain an impairment rating for her accepted left upper extremity rendered
under the sixth edition of the A.M.A., Guides.
By decision dated September 17, 2013, OWCP denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which has resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.5 Where no such rationale is present,
medical evidence is of diminished probative value.6
In order to establish that a claimant’s alleged recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between his or her present condition
and the accepted injury must support the physician’s conclusion of a causal relationship.7
OWCP’s procedure manual provides that, after 90 days of release from medical care
(based on the physician’s statement or instruction to return as needed or computed by the claims
examiner from the date of last examination), a claimant is responsible for submitting an
attending physician’s report, which contains a description of the objective findings and supports

4

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

5

I.J., 59 ECAB 408 (2008); Nicola Bruno, 33 ECAB 1138, 1140 (1982).

6

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stocker, 39 ECAB 1186, 1187-88 (1988).

7

Mary A. Celia, 55 ECAB 626 (2004).

6

causal relationship between the claimant’s current condition and the previously accepted work
injury.8
ANALYSIS -- ISSUE 1
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates her claimed recurrence of disability for work as of
January 9, 2013 to her accepted left wrist, left thumb, left hand, and left shoulder conditions. For
this reason, she has not discharged her burden of proof to establish that she sustained a
recurrence of disability as a result of her accepted employment condition.
OWCP accepted appellant’s January 14, 2011 employment injury for left wrist sprain,
left thumb sprain, left hand sprain, and left shoulder sprain. The record contains reports from
Drs. Piasecki and Chadderdon. Dr. Piasecki, who treated appellant predominantly for her left
shoulder pain, stated in his January 30, 2013 report that she had pain at the anterolateral and
upper lateral aspect of her arm, which she experienced with overhead activities and at night, but
denied any dramatic weakness, mechanical symptoms, or instability complaints in the left
shoulder. He noted mild biceps pain but found no acute signs of trauma, full range of motion
and no pain over the AC joint on examination; radiographic imaging of the left shoulder showed
no acute fracture, dislocation or joint space narrowing. Dr. Piasecki advised that appellant’s left
shoulder symptoms after the January 2011 work injury mostly related to a rotator cuff contusion
and possibly an associated AC joint sprain. He also imposed work restrictions with regard to the
left shoulder. In his March 14, 2013 report, Dr. Piasecki reiterated that appellant had symptoms
which were consistent with a rotator cuff contusion and an associated AC joint sprain. He stated
that, while she continued to have persistent complaints of mild left shoulder pain, her condition
had improved, she did not feel limited by shoulder symptoms and she was willing to return to
work without restrictions. Dr. Piasecki favored releasing her to full duty at that time without
restrictions.
Dr. Chadderdon began treating appellant for left wrist pain shortly after her January 14,
2011 work injury. He performed the July and October 2011 surgeries to ameliorate her left
condition, outlined work restrictions, prescribed physical therapy, placed her on light duty, and
continued to monitor her wrist condition in periodic progress reports. In his March 7, 2013
report, Dr. Chadderdon stated that appellant was now receiving treatment for her left shoulder
condition as well, for which she had received work restrictions and he referred her to
Dr. Piasecki for treatment. He, however, reported no overall change in her left wrist pain, which
was aggravated with heavy use. Dr. Chadderdon asserted that appellant was not really using the
wrist on a heavy basis since her left shoulder became problematic. He advised that there was no
change in her permanent impairment rating and that she should maintain the permanent
restrictions in the light-duty category. In his April 16, 2013 report, Dr. Chadderdon reviewed the
history of injury and essentially reiterated his findings and conclusions. He stated that
appellant’s current diagnosis was traumatic arthropathy of the wrist and hand and pain in the left
wrist. Dr. Chadderdon opined that her January 2011 work injury was an appropriate mechanism
for the diagnosed injury and that subsequent surgery that was necessary to treat her condition.
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (January 1995).

7

He stated that attention was predominately focused on appellant’s left wrist problems from
January 2011 to January 2013 and that this was the reason that she did not complain significantly
of left shoulder pain during this period. Dr. Chadderdon stated that he documented on January 9,
2013 that she had experienced a recurrence of left shoulder pain for about a week or two. He
stated in his August 1, 2013 report, that appellant’s left wrist had recently worsened after several
months of her having only mild, occasional symptoms; she stated, however, that the pain did not
significantly limit her ability to work, particularly in light of her permanent work restrictions.
Dr. Chadderdon related that x-rays of the left wrist showed no evidence of a new acute fracture
or dislocation. He advised that appellant continued to show radiographic signs of slow, but
definitive progression of disease in her left wrist.
Drs. Piasecki and Chadderdon did not provide a rationalized, probative medical opinion
indicating that appellant sustained a recurrence of disability on January 26, 2013 causally related
to her accepted January 14, 2011 employment injury. While Dr. Piasecki provided diagnoses of
a left rotator cuff contusion and possibly an associated AC joint sprain, he found no acute signs
of trauma and no pain over the AC joint on examination. In addition, radiographic imaging of
the left shoulder showed no acute fracture, dislocation or joint space narrowing. Dr. Piasecki
indicated that appellant had full range of motion in the left shoulder. While he generally
attributed her left shoulder symptoms as of January 26, 2013 to her accepted January 14, 2011
work injury, he did not provide a rationalized, probative medical opinion sufficient to establish
that her period of disability from January 26 to March 8, 2013 was caused or aggravated by the
January 2011 work injury. In lieu of any other known cause for the increase in appellant’s left
shoulder symptoms, Dr. Piasecki believed that the current condition of her left shoulder stemmed
from the January 14, 2011 employment injury. Dr. Chadderdon documented his history of
treating her for her left wrist injury, including two surgeries, a course of physical therapy and
imposing work restrictions. He opined that attention was predominately focused on appellant’s
left wrist problems from January 2011 to January 2013 and that this was the reason she did not
complain significantly of left shoulder pain during this period. Dr. Chadderdon diagnosed
traumatic arthropathy of the wrist and hand and pain in the left wrist and opined that her
January 2011 work injury was “an appropriate mechanism for the diagnosed injury”; however,
this opinion was rendered on April 16, 2013, one month after she returned to work. He stated
that he documented on January 9, 2013 that appellant had experienced a recurrence of left
shoulder pain for about a week or two.
The opinions of Drs. Piasecki and Chadderdon on causal relationship are of limited
probative value in that they did not provide adequate medical rationale in support of his
conclusions.9 They did not describe any alleged recurrence in detail. The opinions of
Drs. Piasecki and Chadderdon are broad and vague as they do not explain whether appellant’s
accepted January 2011 employment injury contributed to her claimed condition and/or disability
as of January 26, 2013. Further, their opinions are equivocal in that they appeared to partially
attribute her left shoulder and left wrist conditions to cumulative trauma and degeneration over a
period of time. Although these physicians refer to the initial January 2011 work injury, they

9

William C. Thomas, 45 ECAB 591 (1994).

8

failed to sufficiently explain whether appellant became disabled beginning January 26, 2013 due
to the accepted injury.10
Appellant has not submitted a physician’s reasoned opinion in which the physician
explains the reasons why her condition as of January 26, 2013 was causally related to the
January 14, 2011 work injury. For these reasons, the medical evidence is insufficient to establish
a recurrence of a medical condition causally related to the accepted left wrist sprain, left hand
sprain, left thumb sprain, and left shoulder conditions.11 The Board affirms OWCP’s July 18,
2013 decision denying modification of its May 13, 2013 decision which denied appellant’s claim
for a recurrence of disability beginning January 26, 2013.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of FECA12 and its implementing regulations13 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.14 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.15
ANALYSIS -- ISSUE 2
OWCP accepted the conditions of left wrist sprain, left hand sprain, left thumb sprain, and
left shoulder sprain. Dr. Piasecki treated appellant for her left shoulder symptoms and submitted
reports supporting a schedule award for the left shoulder. However, the only medical evidence
provided consisted of the March 14 and 21, 2013 reports in which he summarily stated that she
had a two percent impairment rating pursuant to the A.M.A., Guides. OWCP requested that
Dr. Piasecki submit a thorough, rationalized medical report containing an impairment evaluation
10

See Mary A. Ceglia, 55 ECAB 656 (2004) (appellant has the burden of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports that conclusion with sound rationale).
11

Furthermore, the form reports from Drs. Chadderdon and Piasecki that supported causal relationship with a
checkmark are insufficient to establish the claim, as the Board has held that without further explanation or rationale,
a checked box is not sufficient to establish causation. Debra S. King, 44 ECAB 203 (1992); Salvatore Dante
Roscello, 31 ECAB 247 (1979).
12

5 U.S.C. § 8107.

13

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

14

Id.

15

Veronica Williams, 56 ECAB 367, 370 (2005).

9

rendered in conformance with the applicable tables and protocols of the sixth edition of the
A.M.A., Guides but he did not respond to this request. Dr. Piasecki submitted no additional
impairment evaluations or ratings. As appellant failed to provide an impairment rating rendered
in accordance with the applicable protocols and tables of the A.M.A., Guides, OWCP properly
found that she had no ratable impairment attributable to her accepted left wrist, left hand, and left
shoulder conditions and therefore was not entitled to an additional schedule award and that there
was no basis for a schedule award under the A.M.A., Guides. Accordingly, the Board will affirm
the July 16, 2013 OWCP decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 3
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not considered by OWCP; or by submitting relevant and
pertinent evidence not previously considered by OWCP.16 Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.17
ANALYSIS -- ISSUE 3
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by OWCP. She submitted the August 1, 2013 report from Dr. Chadderdon, her
treating physician. The Board has held that the submission of evidence which does not address
the particular issue involved in the case does not constitute a basis for reopening the claim.18
The evidence appellant submitted in connection with her August 14, 2013 reconsideration
request, however, is not pertinent to the issue on appeal; i.e., whether she had any permanent
impairment for the left upper extremity from her accepted left wrist, left hand, and left shoulder
conditions entitling her to an additional schedule award. Dr. Chadderdon’s report is cumulative
and repetitive of his previous reports. Appellant’s reconsideration request failed to show that
OWCP erroneously applied or interpreted a point of law nor did it advance a point of law or fact
not previously considered by OWCP. OWCP did not abuse its discretion in refusing to reopen
her claim for a review on the merits in its September 17, 2013 decision.

16

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

17

Howard A. Williams, 45 ECAB 853 (1994).

18

See David J. McDonald, 50 ECAB 185 (1998).

10

CONCLUSION
The Board finds that appellant has not sustained a recurrence of disability from
January 26 to March 8, 2013 causally related to her accepted January 14, 2011 employment
injury. The Board finds that she has not sustained any permanent impairment to a scheduled
member of her body causally related to her accepted left wrist, left hand, left thumb, and left
shoulder conditions, thereby entitling her to a schedule award under 5 U.S.C. § 8107. The Board
finds that OWCP properly refused to reopen appellant’s case for reconsideration on the merits of
her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 16 and 17 and July 16 and 18, 2013,
2013 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 12, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

